Exhibit 10.3

THE CHEFS’ WAREHOUSE, INC.

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

(Officers and Employees)

THIS PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the             day of             , 20            (the
“Grant Date”), between The Chefs’ Warehouse, Inc., a Delaware corporation
(together with its Subsidiaries, the “Company”), and             , (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in The Chefs’ Warehouse, Inc. 2011 Omnibus Equity
Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) as a Performance Award under the Plan; and

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted a Performance Award of restricted shares to the Grantee as
provided herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance Shares.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
            shares of Common Stock of the Company (the “Shares” or “Performance
Shares”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the Performance Shares shall vest in
accordance with Sections 2 and 3 hereof.

(c) For purposes of this Agreement, the term “Performance Period” shall mean, as
applicable, each of the fiscal years of the Company ending December 28,
2012, December 27, 2013 and December 26, 2014 or the three-year period ending on
December 26, 2014.

2. Terms and Rights as a Stockholder.

(a) Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the number of Performance Shares
subject to this Award that shall vest with respect to each Performance Period
shall be determined pursuant to the performance criteria set forth on Exhibit A
hereto. The number of Performance Shares originally subject to this Award that
do not vest, if any, in accordance with this Section 2(a) shall be forfeited
immediately by the Grantee upon the determination of the Committee that the
necessary performance criteria have not been met.



--------------------------------------------------------------------------------

(b) The Grantee shall have all rights of a stockholder with respect to the
Performance Shares, including the right to receive dividends and the right to
vote such Performance Shares, subject to the following restrictions:

(i) the Grantee shall not be entitled to the removal of the restricted legends
or restricted account notices or to delivery of the stock certificate (if any)
for any Shares until the Committee has determined that such Shares shall have
vested pursuant to the terms of this Agreement and the fulfillment of any other
restrictive conditions set forth herein;

(ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until the Committee has
determined that such Shares shall have vested pursuant to the terms of this
Agreement and until the fulfillment of any other restrictive conditions set
forth herein;

(iii) except as otherwise provided herein or determined by the Committee at or
after the grant of the Award hereunder, unless the Grantee remains in the
continuous employment (or other service-providing capacity) of the Company for
the entire Performance Period applicable to a portion of the Performance Shares,
the Performance Shares related to such Performance Period shall be forfeited,
and all rights of the Grantee to such Shares shall terminate, without further
obligation on the part of the Company, as of the effective date of Grantee’s
termination of employment; and

(iv) any dividends otherwise payable on Performance Shares shall not be paid to
the Grantee at the time such dividends are paid to the holders of Common Stock
generally, but shall be paid to Grantee within fifteen days of the Committee’s
determination of the number of Performance Shares that become vested pursuant to
the terms of Section 2(a) of this Agreement; provided, that any dividends
otherwise payable with respect to Performance Shares that are forfeited pursuant
to Section 2(a) shall not be paid.

(c) Notwithstanding the foregoing, the Performance Shares awarded hereunder
shall automatically vest (provided, that such Shares have not previously been
forfeited) upon the termination of the Grantee’s employment from the Company
which results from the Grantee’s death or Disability.

(d) In the event of a Change in Control during the Performance Period, the
Committee shall determine the extent to which the Performance Shares shall vest,
which determination may include (i) forfeiture of all Performance Shares,
(ii) vesting of all Performance Shares, or (iii) partial vesting of the
Performance Shares, based on time, actual performance or any other criteria in
the sole discretion of the Committee.

 

2



--------------------------------------------------------------------------------

Any shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Shares
shall be subject to the same restrictions, terms and conditions as such Shares.

3. Termination of Restrictions. As soon as practicable following the end of each
Performance Period, the Committee shall determine the extent to which the
Performance Shares with respect to such Performance Period shall vest applying
the criteria set forth in Exhibit A. Effective as of the end of each Performance
Period and upon the Committee’s determination of whether and to what extent the
applicable performance criteria set forth in Exhibit A have been met, and
provided that all other restrictive conditions set forth herein have been met,
all restrictions set forth in this Agreement or in the Plan relating to such
portion or all, as applicable, of the Performance Shares that the Committee
determines shall vest shall lapse as to such portion of the Performance Shares,
and a stock certificate for the appropriate number of shares of Common Stock,
free of the restrictions and restrictive stock legend, shall, upon request, be
delivered to the Grantee or Grantee’s beneficiary or estate, as the case may be,
pursuant to the terms of this Agreement (or, in the case of book-entry shares,
such restrictions and restricted stock legend shall be removed from the
confirmation and account statements delivered to the Grantee in book-entry
form).

4. Delivery of Shares.

(a) As of the date hereof, certificates representing the Shares may be
registered in the name of the Grantee and held by the Company or transferred to
a custodian appointed by the Company for the account of the Grantee subject to
the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Section 2(b) hereof. The
Committee may, in its discretion, provide that the Grantee’s ownership of Shares
prior to the lapse of any transfer restrictions or any other applicable
restrictions shall, in lieu of such certificates, be evidenced by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated agent in accordance with and subject to the applicable provisions of
the Plan.

(b) If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares that shall vest pursuant to this Agreement
shall be delivered to the Grantee upon request following the date on which the
vesting has been determined.

(c) If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares that vest upon the Grantee’s death shall be
delivered to the executors or administrators of the Grantee’s estate as soon as
practicable following the receipt of proof of the Grantee’s death satisfactory
to the Company.

(d) Any certificate representing Shares shall bear (and confirmation and account
statements sent to the Grantee with respect to book-entry Shares may bear) a
legend in substantially the following form or substance:

 

3



--------------------------------------------------------------------------------

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE CHEFS’ WAREHOUSE, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN (THE
“PLAN”) AND THE PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND THE CHEFS’
WAREHOUSE, INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.

5. Effect of Lapse of Restrictions. To the extent that any Performance Shares
vest hereunder, the Grantee may receive, hold, sell or otherwise dispose of such
Performance Shares free and clear of the restrictions imposed under the Plan and
this Agreement upon compliance with applicable legal requirements.

6. No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company, and
subject to any other written contractual arrangement between the Company and the
Grantee, the Company may at any time dismiss the Grantee from employment, free
from any liability or any claim under the Plan.

7. Adjustments. The Committee may make equitable and proportionate adjustments
in the terms and conditions of, and the criteria (including any performance
criteria set forth on Exhibit A) included in, this Award in recognition of
unusual or nonrecurring events (and shall make adjustments for the events
described in Section 4.2 of the Plan) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles in accordance with the Plan whenever the Committee
determines that such events affect the Shares. Any such adjustments shall be
effected in a manner that precludes the material enlargement of rights and
benefits under this Award.

8. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

 

4



--------------------------------------------------------------------------------

9. Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio and the Shares
granted hereunder will be immediately cancelled. If the Grantee does not make an
election under Section 83(b) of the Code with respect to the Award, upon the
vesting of any Shares hereunder (or property distributed with respect thereto),
the Company may satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer’s minimum statutory withholding with
respect to the Grantee and issue vested shares to the Grantee without
restriction. The Company may satisfy the required Withholding Taxes by
withholding from the Shares included in the Award that number of whole shares
necessary to satisfy such taxes as of the date the restrictions lapse with
respect to such Shares based on the Fair Market Value of the Shares, or by
requiring the Grantee to remit to the Company the proper Withholding Taxes in
cash.

10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:   

The Chefs’ Warehouse, Inc.

100 East Ridge Road

Ridgefield, Connecticut 06877

Attn: Corporate Secretary

To the Grantee:    The address then maintained with respect to the Grantee in
the Company’s records.

 

 

5



--------------------------------------------------------------------------------

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

(remainder of page left blank intentionally)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

 

THE CHEFS’ WAREHOUSE, INC. By:    

 

GRANTEE:    

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Performance Criteria

Following the end of each Performance Period, the number of Performance Shares
that shall vest shall be determined by the Committee based on the following
performance criteria:

(1) the restrictions with respect to one-third of the Performance Shares, or
            shares, shall lapse on the date that the Company’s independent
registered public accounting firm issues its report on the Company’s financial
statements for the fiscal year ending December 28, 2012, in the event that the
Company’s audited fully diluted earnings per share for the fiscal year ended
December 28, 2012 is equal to or greater than $0.93;

(2) the restrictions with respect to one-third of the Performance Shares, or
            shares, shall lapse on the date that the Company’s independent
registered public accounting firm issues its report on the Company’s financial
statements for the fiscal year ending December 27, 2013, in the event that the
Company’s audited fully diluted earnings per share for the fiscal year ended
December 27, 2013 is equal to or greater than $1.08; and

(3) the restrictions with respect to one-third of the Performance Shares, or
            shares, shall lapse on the date that the Company’s independent
registered public accounting firm issues its report on the Company’s financial
statements for the fiscal year ending December 26, 2014, in the event that the
Company’s audited fully diluted earnings per share for the fiscal year ended
December 26, 2014 is equal to or greater than $1.26; or

(4) should the restrictions with respect to the Performance Shares granted
hereunder not lapse for a particular Performance Period because the Company’s
audited fully diluted earnings per share for the fiscal year applicable to that
Performance Period not be met, the restrictions with respect to those
Performance Shares shall lapse if the Company’s audited fully diluted earnings
per share for any subsequent fiscal year within the three-year period equal or
exceed the audited fully diluted earnings per share amount required for the
forfeiture restrictions with respect to the Performance Shares associated with
that fiscal year to lapse.

 

8